Citation Nr: 1207239	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to November 20, 2009, and in excess of 30 percent since November 20, 2009, for gastroesophageal reflux disease (GERD).  

2.  Entitlement to an evaluation in excess of 20 percent prior to November 30, 2005, and from February 1, 2007 to November 19, 2009, and in excess of 40 percent since November 20, 2009, for degenerative arthritis and degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1976.  The Veteran also served in the Air National Guard from June 1982 to December 1989 with Active Duty for Training (ACDUTRA) from July 27, 1985 to August 11, 1985 and from August 5, 1989 to August 6, 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran presented testimony before a decision review officer at the RO in October 2007.  A transcript of the hearing is of record.

In October 2008 and September 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to November 20, 2009, the Veteran's GERD was manifested by intermittent symptoms such as regurgitation, heartburn, vomiting, bloating, dysphagia, nausea and epigastric pain, but of less severity than the degree of impairment of health reflected in the criteria required for a 30 percent rating.

2.  For the period beginning November 20, 2009, the Veteran's GERD has been manifested by no more than symptoms such as dysphagia, regurgitation, esophageal distress, heartburn, nausea, vomiting, and occasional mild substernal pain, and of less severity than the degree of impairment of health reflected in the criteria required for a 60 percent rating.

3.  During the period of this claim, the Veteran's low back disability has not been productive of a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician; nor has there been any evidence of favorable or unfavorable ankylosis.

4.  Prior to November 30, 2005, the Veteran's low back disability was manifested by limitation of motion and more nearly approximated moderate than severe; there was no severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, a loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

5.  Prior to November 30, 2005, and from February 1, 2007 to November 19, 2009, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, and there was no favorable ankylosis of the thoracolumbar spine.

6.  During the pendency of the appeal, there has been no unfavorable ankylosis of the thoracolumbar spine.

7.  From September 23, 2002, the Veteran's low back disability has been manifested by moderate incomplete paralysis of the sciatic nerve in the right leg.


CONCLUSIONS OF LAW

1.  Prior to November 20, 2009, the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).

2.  For the period beginning November 20, 2009, the criteria for a rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).

3.  Prior to November 30, 2005, the criteria for a rating higher than 20 percent for degenerative arthritis and degenerative disc disease (DDD) of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

4.  For the period beginning February 1, 2007 and ending November 19, 2009, the criteria for a rating higher than 20 percent for degenerative arthritis and degenerative disc disease (DDD) of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

5.  For the period beginning November 20, 2009, the criteria for a rating higher than 40 percent for degenerative arthritis and degenerative disc disease (DDD) of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

6.  The criteria for a rating of 20 percent, but not more, for radiculopathy of the right lower extremity have been met from September 23, 2002.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).
Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that when a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Gastroesophageal Reflux Disease (GERD)

Diagnostic code 7346 provides ratings for hiatal hernia.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent disability rating of less severity.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Period prior to November 20, 2009

In an April 2003 rating decision, the RO granted service connection for GERD, as secondary to medication for degenerative arthritis of the lumbar spine, with a noncompensable evaluation, effective November 30, 2001.  The Veteran filed a notice of disagreement, and in a March 2004 rating decision, the RO granted an increased rating of 10 percent for the Veteran's service-connected GERD, effective November 30, 2001.

In order for the Veteran to receive a rating in excess of 10 percent, there must have been evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The medical evidence of record does not show that this criteria was met prior to November 20, 2009.

VA outpatient treatment records from the VA Medical Center in Louisville, Kentucky (Louisville VA) dated from July 2000 to January 2003 show that the Veteran was diagnosed with GERD, which was well-controlled with prescribed medications.  

On VA examination in December 2002, the Veteran complained of severe regurgitation, with food coming up at night in bed, heartburn and vomiting.  He also reported that he had an endoscopic procedure and was told that his stomach was deteriorating.  The Board notes that records of this procedure are not available.  He also complained of feeling bloated after meals, but denied colic.  He denied hematemesis, circulatory disturbance after meals, hypoglycemia, diarrhea or constipation.  The Veteran also reported that so long as he took his medication, his symptoms were adequately controlled.  The examiner diagnosed GERD, worsened by NSAIDS, and improved with medication management.  

VA outpatient treatment records from the Louisville VA show that in May 2004, the Veteran complained of dysphagia.  Specifically, he reported "food sticking in his throat" with solids.  However, his GERD was still noted to be stable.  In September 2004, he requested and was prescribed a different medication for his GERD, but his condition was still noted as stable.  In June 2009, he complained of diarrhea and vomiting, which he felt was unrelated to his GERD.  However, he also reported extreme nausea at that time.  In February 2009, his medications were increased and it was noted that an esophagogastroduodenoscopy would be considered in the future.  In July 2009, he complained of epigastric pain, and in September 2009, he continued to report that his GERD was aggravated by his NSAIDS.  

The evidence of record shows that the Veteran complained intermittently throughout this period of pyrosis or heartburn, regurgitation, dysphagia and epigastric pain.  As he only reported epigastric pain during outpatient treatment in July 2009, it cannot be said that this symptom was persistently recurrent.  Furthermore, the Veteran did not report that his gastrointestinal symptoms were accompanied by substernal or arm or shoulder pain, as is required for a rating in excess of 10 percent.  Moreover, the evidence does not show that the Veteran's symptoms were productive of considerable impairment of health.  In this regard, the Veteran reported on examination in December 2002, that his symptoms were adequately controlled with his prescribed medications, and in 2004, his condition was noted as stable.  Although his medications were increased in February 2009, he did not report any new symptoms that would justify assigning a rating higher than 10 percent at that time.

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7346, prior to November 20, 2009.

Period beginning November 20, 2009

In order for the Veteran to receive a rating in excess of 30 percent, there must be evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

On VA examination in November 2009, the Veteran complained of difficulty swallowing solids (dysphagia) and a sense of regurgitation daily.  He also complained of esophageal distress, occurring several times per week, accompanied by occasional mild substernal pain, and daily heartburn.  He denied any history of hematemesis or melena.  On physical examination, there were no signs of anemia, significant weight loss or malnutrition.  The examiner concluded that the Veteran's overall general health was good.  He diagnosed GERD, with associated abnormal corrugations with furrows in the esophagus, Schatzki's ring, mucosa suggestive of Barrett's esophagus, and small hiatal hernia.  

Based on the results from the November 2009 VA examination, the RO, in a July 2010 rating decision, granted an increased rating of 30 percent for the Veteran's service-connected GERD, effective November 20, 2009.

VA outpatient treatment records from the Louisville VA dated in March 2010 show that the Veteran's GERD was asymptomatic, and in January 2011, he reported that he was intentionally losing weight by walking and other activities.  In July 2011, he complained as he had earlier in the appeal period of nausea and vomiting.  

The Veteran has nausea and vomiting throughout this period.  However, the Board notes that several of the Veteran's complaints of nausea and vomiting were related to medication that he was taking for his very well-documented depressive disorder that he was receiving ongoing treatment for, and not his GERD.  The Board also notes that the only noted weight loss during this period was accomplished intentionally by the Veteran, and on physical examination in November 2009, there was no evidence of significant weight loss or anemia.  Furthermore, there is no evidence of hematemesis or melena during this period, and the Veteran specifically denied such symptoms on VA examination in November 2009.  Moreover, there is no evidence of other symptom combinations productive of severe impairment of health.  In this regard, the November 2009 VA examiner concluded that the Veteran's overall health was good, the Veteran's GERD was noted to be asymptomatic in 2010, and the Veteran reported during VA outpatient treatment in 2011 that he was doing well.

Accordingly, the Board finds that based on the evidence noted above, a rating in excess of 30 percent is not warranted under Diagnostic Code 7346, for the period beginning November 20, 2009.
Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2011).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The evidence of record, including VA examination reports, VA outpatient treatment records, private treatment records, and statements from the Veteran all indicated that the Veteran has been employed full-time as a safety manager throughout the pendency of the appeal.  The Veteran has reported that the pain from his GERD has a significant effect on his ability to work, and that he has missed days from work to have esophagogastroduodenoscopy (EGD) procedures, but he has not reported being unemployable due to his service-connected disabilities.  As there has been no allegation or other evidence of unemployability attributable to the service connected disability, the Board finds that further consideration of entitlement to TDIU is not required.

Degenerative Arthritis and DDD of the Lumbar Spine

As a preliminary matter, the Board notes that during the pendency of this claim, the criteria for rating disabilities of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7- 2003, the General Counsel held that Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  The General Counsel held that the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  The General Counsel indicated that pursuant to Supreme Court and Federal Circuit precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  VAOPGCPREC 7-2003.
In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date along with prospective application of the old criteria that were in effect at the time when the Veteran first filed the claim on appeal.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a noncompensable evaluation if it is postoperative, cured.  A 10 percent evaluation is warranted if it is mild.  A 20 percent evaluation is warranted if it is moderate with recurring attacks.  A 40 percent evaluation is authorized for intervertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for intervertebral disc syndrome which is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain with characteristic pain on motion warrants a 10 percent disability rating.  A 20 percent evaluation is warranted for lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  Severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, a loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating disabilities of the spine were revised with reclassification of the diagnostic codes.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine and to the formula for rating intervertebral disc syndrome based on incapacitating episodes with instructions to apply the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula for diseases and injuries of the spine (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury:  In pertinent part, they provide that a 50 percent evaluation is warranted if there is evidence of unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  If forward flexion of the thoracolumbar is greater than 60 degrees, but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, a 10 percent disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 140 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2011).

There are two specific notes relating to intervertebral disc syndrome which provide the following: First, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Second, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The claim from which this appeal stems was filed in November 2001.  Accordingly, the criteria in effect prior to September 26, 2003 and after September 26, 2003 must be considered.

Period prior to November 30, 2005

In an August 1990 rating decision, the RO granted service connection and a 10 percent rating for a chronic lumbosacral strain, effective August 7, 1989, under Diagnostic Code 5295.

As discussed below, the Veteran was diagnosed with degenerative arthritis of the lumbar spine on VA examination in December 2002.  As such, in an April 2003 rating decision, the RO re-characterized the Veteran's low back disability as degenerative arthritis of the lumbar spine, and granted an increased rating of 20 percent, effective November 30, 2001.

Under the criteria in effect prior to September 26, 2003, the Veteran's low back disability was rated as 20 percent disabling under Diagnostic Code 5295.  As noted above, for the Veteran to be entitled to a higher evaluation under this diagnostic code, there must be medical evidence of severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, a loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The medical evidence of record shows that prior to September 26, 2003, the Veteran demonstrated no more than a moderate decrease in range of motion of the thoracolumbar spine during physical examination.  In this regard, the Board notes that during VA outpatient treatment, the Veteran complained of low back pain, sometimes described as chronic, which was controlled with Ibuprofen and other pain medications.  Lumbar spine X-rays showed evidence of degenerative changes.  See outpatient treatment records from the Louisville VA dated from July 2000 to August 2003.  

On VA examination in December 2002, he complained of back pain, which radiated into his left leg all the way to the foot, and reported that he was only able to walk and stand for thirty minutes due to back pain.  On physical examination, he was only able to flex to 40 degrees passively.  However, with the help of a table, he was able to flex to 70 degrees.  Furthermore, he demonstrated normal extension of 30 degrees, normal lateral bending of 35 degrees, and normal rotation of 65 degrees.  He was diagnosed with mild degenerative arthritis of the lumbar spine, based on X-ray evidence of minimal spurring and narrowing of at the L4-5 disc space.  There was also no evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space.  
Accordingly, prior to September 26, 2003, a rating higher than 20 percent is not warranted under Diagnostic Code 5295.  As there is no evidence of severe limitation of motion of the lumbar spine, a rating higher than 20 percent is also not warranted under Diagnostic Code 5292.  

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5293.  There is no evidence whatsoever in the record of intervertebral disc syndrome or incapacitating episodes, as they are defined in the rating schedule.  Accordingly, a rating higher than 20 percent is also not warranted under Diagnostic Code 5293.

Under the general rating formula for diseases and injuries of the spine, a rating higher than 20 percent requires evidence showing forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.

On VA examination in October 2005, the Veteran demonstrated forward flexion from 0-60 degrees with no pain, and up to 85 degrees, with pain.  There was no evidence of ankylosis of the spine.  VA and private treatment records are also negative for any evidence of forward flexion decreased to 30 degrees or less or ankylosis of the spine prior to November 30, 2005.

With regard to the Deluca factors, the Board finds that the assigned 20 percent disability evaluation sufficiently reflects the level of functional impairment demonstrated prior to November 30, 2005.  

In this regard, on VA examination in November 2002, the Veteran reported that he was only able to walk and stand for thirty minutes due to back pain.  On physical examination, forward flexion was moderately diminished, with the Veteran only able to flex to 40 degrees passively, but the examination report also indicates that with the help of a table, he was able to flex to 70 degrees.  Furthermore, he demonstrated essentially normal extension of 30 degrees, normal lateral bending of 35 degrees, and normal rotation of 65 degrees.  The Board also notes that during that during VA outpatient treatment during that time, he reported that his back pain was well-controlled with pain medications.

On VA examination in October 2005, the Veteran reported severe flare-ups of back pain two to three days per week, which prevented him from walking.  He also complained of moderate fatigue, decreased motion, stiffness and weakness, and moderate to severe low back spasms, and radiating pain into his legs.  He also reported that his low back disability had significant effects on his occupation as a safety manager, causing him to experience decreased mobility and strength, and problems lifting and carrying.  He claimed to have missed fifteen days from work in the past year.  He also reported that the disability had mild effects on his ability to travel, moderate effects on his daily activities, and severe effects on his ability to participate in sports.  However, he reported that it only mildly affected his ability to bathe and use the toilet, and that it did not affect his ability to feed or dress himself.  However, the VA examiner noted that there was no additional limitation of motion on repeated use of the joints due to pain, fatigue, weakness, or lack of endurance.  In addition, the Veteran was not using an assistive device, gait was normal, and there was no abnormal spinal curvature.  The examination report also indicated that there was evidence of mild spasms, but not severe enough to cause an abnormal gait or spinal contour.  

The VA and private medical records are also negative for any evidence that would support a finding that the Veteran's functional impairment more nearly approximates an evaluation of 40 percent under the general rating formula.

The greatest level of severity for the Veteran's low back disability was found on the November 2002 VA examination and at that time, forward flexion for the Veteran was measured at 40 degrees passively and 70 degrees with assistance; there was no evidence of ankylosis of the spine; and there was no indication that there was any additional loss of motion of the joint during flare-ups or after repetitive testing.  Therefore, in the Board's opinion, there is no appropriate basis in the record for concluding that forward flexion was limited to 30 degrees or less.  

Accordingly, a rating higher than 20 percent is also not warranted under the general rating formula for diseases and injuries of the spine prior to November 30, 2005.

In an April 2007 rating decision, the RO granted a temporary 100 percent evaluation, based on convalescence, effective November 30, 2005.  A 20 percent evaluation was assigned again, effective February 1, 2007.

Period beginning February 1, 2007 and ending November 19, 2009

On VA examination in November 2006, the Veteran demonstrated flexion of 80 degrees, with pain only at 60 degrees, and again there was no evidence of ankylosis of the spine.  

He complained of low back pain, which occasionally radiated to the left leg, right leg and groin.  He also had burning and numbness of the right leg.  He also complained of fatigue, decreased motion, stiffness, weakness and spasms.  He reported flare-ups of back pain every one to two months, which lasted for hours.  He also reported that his low back disability had significant effects on his occupation as a safety manager, causing him to experience decreased mobility and strength, and problems lifting and carrying.  He claimed to have missed fifteen weeks from work in the past year, but noted that this time included back surgery and a period of recuperation.  He also reported moderate affects on his daily activities, but no effect on his ability to feed, bathe, dress or groom himself, or his ability to use the toilet.  However, the Board notes that on physical examination, there was no spasm, no atrophy, no guarding, no tenderness, and no weakness.  Posture and head position were normal, there was symmetry in his appearance, and besides lumbar flattening, there was no abnormal spinal curvature.  The only abnormality related to his gait was an occasional short step to the right.  Furthermore, he demonstrated almost normal forward flexion of 80 degrees, with no pain experienced until 60 degrees.  The examiner also noted that there was no additional loss of motion on repetitive use of the joints.  The VA and private medical records are also negative for any evidence that would support a finding that the Veteran's functional impairment more nearly approximates an evaluation of 40 percent under the general rating formula.
Accordingly, the Board finds that even with consideration of all pertinent disability factors, none of the evidence supports a finding that the Veteran's functional impairment more nearly approximates an evaluation of 20 percent under the general rating formula from February 1, 2007 to November 19, 2009.  

Period beginning November 20, 2009

In a July 2010 rating decision, the RO granted an increased rating of 40 percent for the Veteran's service-connected degenerative arthritis of the lumbosacral spine, effective November 20, 2009.  The Veteran contends that a higher rating is also warranted for this period.

Under the general rating formula for diseases and injuries of the spine a rating higher than 40 percent requires evidence of ankylosis.  Ankylosis has not been reported during the appeal period, and the Veteran was specifically found not to have ankylosis during his most recent VA examination in November 2009.  In addition, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations.

Neurologic Manifestations of the Low Back Disability

The Veteran has been shown to have neurologic manifestations of his back disability that involve both lower extremities.

The highest potential neurologic ratings are provided in the Veteran's case, if the disability is rated under criteria for evaluating the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

On VA examination in December 2002, the Veteran complained of back pain, which radiated into his left leg all the way to the foot.  

Private treatment records show that in October 2005, he complained of low back, right hip and right leg pain.  The doctor indicated that clinically, the pain radiated into a right L5 root distribution, and an MRI scan showed evidence of a severe right-sided L4/5 and L5 S1 stenosis, with a right sided predominance, which probably accounted for the neurogenic claudication that was predominantly right-sided.  The doctor also noted that he informed the Veteran that any surgery performed would most likely help relieve his severe radicular pain.  

On VA examination in October 2005, he complained of radiating pain into both legs.  Motor, sensory and reflex examination were all normal; there was no muscle atrophy; and Lasegue's Sign was negative.  In November 2006, he complained of low back pain, which occasionally radiated to the left leg, right leg and groin.  He also reported burning and numbness of the right leg.  Again, motor, sensory and reflex examination were all normal; there was no muscle atrophy; and Lasegue's Sign was negative.

Most recently, on VA examination in November 2009, he complained of pain across the lower back, which radiated down the left leg lateral thigh, to the anterior knee, but did not radiate into the feet.  He also complained of some pain radiating down the right leg lateral thigh to the inferior knee area anteriorly.  He denied any numbness or tingling.  On physical examination, motor strength was 5/5 in the bilateral hips, knees and ankles.  Muscle tone was normal, and there was no muscle atrophy.  On sensory examination, pain (pinprick) was impaired bilaterally.  Reflex examination was normal except for the abdominal area, where it was hypoactive.  Lasegue's Sign was positive on the left.  

The examiner concluded that there was decreased sensation to sharp/dull discrimination in the feet and lower legs, which was diffuse and non-dermatomal, which he opined was likely related to early diabetic neuropathy.  However, he did not provide a rationale for this opinion.  He also noted that there was narrowing of the right L5-S1, which was associated with the Veteran's loss of motion and degenerative disc disease.

In accordance with the Board's September 2010 remand, an addendum to the November 2009 VA examination was provided in April 2011.  The examiner noted the aforementioned findings of decreased sharp/dull discrimination in the lower extremities, and opined that it was likely that the Veteran, at some point, had loss of sensation in his right leg, related to his lumbosacral spine condition.

Although the Veteran has been found to have severe L5 S1 stenosis, his symptoms during the pendency of the appeal have been purely sensory.  In this regard, although he has consistently complained of radiating pain down his lower extremities and has been found to have diminished sensation in the lower extremities; strength, reflex and sensory examinations were all normal in October 2005 and November 2006; strength was again normal in November 2009, as was reflex examination with regard to the pertinent joints.  As such, he is not entitled to any more than a 20 percent rating, for moderate incomplete paralysis of the sciatic nerve.  

The Board also notes that only the Veteran's right leg radiculopathy has been associated with the Veteran's service-connected lumbar spine disability.  See November 2009 examination report and April 2011 addendum.  Accordingly, the Board finds that service connection and a 20 percent rating is warranted for the Veteran's right leg neurologic disability effective September 23, 2002, the first date evaluation for separate neurologic disability could be assigned.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by limitation of motion and associated functional limitations and neurological symptoms.  This symptomatology is contemplated by the rating criteria which have been applied in this case.  

The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2011).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  
No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).


Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The evidence of record, including VA examination reports, VA outpatient treatment records, private treatment records, and statements from the Veteran all indicated that the Veteran has been employed full-time as a safety manager throughout the pendency of the appeal.  The Veteran has reported that his disabilities affect his ability to work, in that he has had his duties reduced and has missed considerable time from work, but he has not reported being unemployable due to his service-connected disabilities.  As there has been no allegation or other evidence of unemployability attributable to the service connected disabilities, the Board finds that further consideration of entitlement to TDIU is not required.

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim for an increased rating for GERD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record reflects that in December 2002, October 2003, November 2006, April 2007, May 2008, January 2009, and October 2010, the Veteran was provided with the required notice under § 5103.  The Board notes that the letters expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the November 2006, April 2007, November 2009 and October 2010 letters.  The May 2008 letter provided the information required by Vazquez-Flores.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
There was a timing deficiency in that the November 2006, and May 2008 letters were sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in rating decisions and supplemental statement of the case issued in March 2004, April 2007, December 2007, June 2008, July 2010, and December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Finally, the Board notes that VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.

The Board remanded the claims in September 2010 so that any outstanding medical records could be obtained and associated with the claims files, and to obtain an addendum to the November 2009 VA examination.  The additional VA treatment records were obtained and associated with the claims files, and the addendum to the VA examination was received in April 2011, and contained the requested information, necessary to adequately rate the Veteran's low back disability.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

A rating in excess of 10 percent for GERD prior to November 20, 2009 is denied.

A rating in excess of 30 percent for GERD for the period beginning November 20, 2009 is denied.

A rating in excess of 20 percent for degenerative arthritis and DDD of the lumbosacral spine prior to November 30, 2005 is denied.

A rating in excess of 20 percent for degenerative arthritis and DDD of the lumbosacral spine beginning February 1, 2007 and ending November 19, 2009 is denied.

A rating in excess of 40 percent for degenerative arthritis and DDD of the lumbosacral spine for the period beginning November 19, 2009 is denied.

A separate rating of 20 percent for the neurologic manifestations of the low back disability in the right lower extremity is granted from September 23, 2002, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


